DETAILED ACTION
Claims 1-12 and new claims 13-20 are pending. 
This action is in response to the amendment filed 2/11/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Regarding the republication of the published application, see MPEP 1130 to request republication of printed published application. Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. See 37CFR 1.4(c).
Applicant’s arguments, filed 2/11/2022, with respect to claims 1-12 have been fully considered and are persuasive.  The rejections for claims 1-12 have been withdrawn. 
Applicant’s arguments with respect to the pending claim(s) 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds for rejection.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings were received on 2/11/2022.  These drawings are acceptable.
Claim Objections
Applicant’s amendments overcome the prior objections. 
Claims 9 and 11 are indicated as being previously presented. This status identifier for these claims are incorrectly mislabeled, since the objections were corrected and should be identified as “amended”. Applicant is cautioned that the use of improper claim status identifiers in further Office actions may be deemed non-responsive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14, recites in the last line “substantially” which does not appear to have support in the originally filed disclosure. The specification filed 4/27/2021 in para.0037 discloses that the thickness is uniform.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 14, recites in the last line “substantially” which is unclear as to how substantial the thickness between of the inner and outer surfaces are. 
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 13-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Koskinas (US 5755427). 
Regarding claim 13, Koskinas discloses a valve (10), comprising: a housing (12), the housing having a housing cavity (space within 12 surrounding 14) and at least two housing openings (10a,10b), and the at least two housing openings communicating with the housing cavity; 
a valve body (14), the valve body being rotatably provided in the housing cavity of the housing, wherein the valve body comprises a valve body top portion (upper portion of 14/14b,see Fig. 4), a valve body bottom portion (lower portion of 14b) and a valve body sidewall (14a) that is configured to open or close at least one of the at least two housing openings, 
wherein a rotating shaft (34,38, see Fig. 2) is provided on the valve body top portion, the rotating shaft defining an axis X (16) therethrough, and wherein the valve body sidewall has an inner surface (in Fig. 2, at the start of the lead line for 14) and an outer surface (the surface in Fig. 4, at the start of the lead line for 14) opposite the inner surface, the inner surface being configured to face the axis X; and 
a seal (the surface of 14a that abuts 30), the seal being provided on the valve body sidewall, wherein the valve body is configured to be rotated about the axis X, 
and wherein the inner surface of the valve body sidewall has a hemispherical surface (as shown in Fig.2 and 4, the inner surface is depicted as hemispherical).  
Regarding claim 14, Koskinas discloses the valve body sidewall has a substantially uniform thickness between the inner surface and the outer surface (as shown in Fig.2 and 4, the thickness of 14 is considered as being uniform).  
Regarding claim 15, Koskinas discloses a distance between the inner surface of the valve body sidewall and the axis X varies between the valve body top portion and the valve body bottom portion (since the inner surface is curved a distance is shown as varying in this manner).  

    PNG
    media_image1.png
    825
    811
    media_image1.png
    Greyscale

Regarding claim 16, Koskinas discloses a valve (10), comprising: a housing (12), the housing having a housing cavity (within 12 surrounding 14) and at least two housing openings (10a,10b), and the at least two housing openings communicating with the housing cavity; a valve body (14), the valve body being rotatably provided in the housing cavity of the housing, wherein the valve body comprises a valve body top portion, a valve body bottom portion and a valve body sidewall (at 14a, see Fig. 4) that is configured to open or close at least one of the at least two housing openings; and a seal (the surface of 14a which abuts 30), the seal being provided on the valve body sidewall, 
wherein the valve body sidewall comprises an upper valve body sidewall and a lower valve body sidewall which are connected to each other at a middle (the middle14a) of the valve body sidewall, and wherein the valve body sidewall is asymmetrical about the middle (as shown in the Figure 4 amended below it is asymmetrical in that there is an outer rounded surface and an inner flat surface). 

    PNG
    media_image2.png
    840
    932
    media_image2.png
    Greyscale

 
Regarding claim 17, Koskinas discloses the valve body top portion includes a rotating shaft (34,38) and the valve body bottom portion includes a shaft hole (lower hole 14c, see Fig. 4) that is coaxial with the rotating shaft.  
Regarding claim 18, Koskinas discloses the rotating shaft defines an axis X (16) therethrough and the upper valve body sidewall is curved radially about the axis X (as shown in Fig. 4 a radius surface is shown and therefore considered as being curved).  
Regarding claim 19, Koskinas discloses the lower valve body sidewall is curved inwardly toward the axis X (as shown in Fig 4 amended above).  
Regarding claim 20, Koskinas discloses the seal (the surface of 14a protrudes from the body sidewalls) extends outwardly from the valve body sidewall relative to the axis X.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art discloses or renders as obvious, “wherein an outer surface of the upper valve body sidewall is a partial cylindrical surface, and an outer surface of the lower valve body sidewall is shaped to curve inwardly toward the axis in a direction from top to bottom, such that a distance between the axis and the lower valve body sidewall is smaller than a distance between the axis and the upper valve body sidewall” in combination with the rest of the limitations in claim 1.  
The references to Haenky (US 3552434) and Tsai (US 20090309056) disclose valves having curved surfaces but are not seen as providing the above limitations, nor could an appropriate obviousness rejection be set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753